  Case 19-19446      Doc 43   Filed 01/31/20 Entered 02/01/20 15:19:38               Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:      19-19446
Randolph E. Fields                         )
                                           )               Chapter: 13
                                           )
                                                           Honorable Janet S. Baer
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 41, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: January 31, 2020                                          United States Bankruptcy Judge
